                            UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                        :
                                                         1:95-CR-204
                                                :
                      v.
                                                :     (JUDGE MANNION)

DERRICK CRUZ,                                   :

                           Defendant            :

                                            ORDER

            For the reasons set forth in the Memorandum of this date, IT IS

HEREBY ORDERED THAT:

          1.          Cruz’s motion for a resentencing hearing and for a
                      reduction of sentence under the FSA, (Doc. 331), will
                      be GRANTED IN PART and, DENIED IN PART.

          2.          Cruz’s motion is GRANTED to the extent that the court
                      reduces his five year term of supervised release to
                      four years.

          3.          Cruz’s motion is DENIED to the extent he seeks a plenary
                      resentencing hearing under the FSA and, to the extent he
                      seeks a de novo hearing for consideration of the relevant
                      factors under §3553(a).

          4.          Cruz’s motion is DENIED to the extent he seeks a
                      reduction of his current 135 month sentence under
                      the FSA.
                                                s/ Malachy E. Mannion
                                                MALACHY E. MANNION
                                                United States District Judge
Dated: July 12, 2019
95-204-01-ORDER.wpd
